Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147810                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  KENNETH A. COSTELLA,                                                                                    David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 147810
                                                                    COA: 310276
                                                                    Wayne CC: 11-015152-AS
  TAYLOR POLICE & FIRE RETIREMENT
  SYSTEM,
           Defendant-Appellant,
  and
  CITY OF TAYLOR,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 27, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REINSTATE the March 26, 2012 order of the Wayne Circuit Court granting the
  defendants’ motions for summary disposition, for the reasons stated in the Court of
  Appeals dissenting opinion. In particular, the circuit court did not clearly err in
  concluding that defendant Taylor Police and Fire Retirement System’s final decision
  regarding the plaintiff’s pension benefits was not contrary to law, was not arbitrary,
  capricious, or a clear abuse of discretion, and was supported by competent, material and
  substantial evidence on the whole record. See VanZandt v State Employees’ Retirement
  Sys, 266 Mich App 579, 583-585 (2005).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
           t0129
                                                                               Clerk